Day, J.
^oads"- tresway."' nght0"£ I. It is insisted by the appellant that the petition, although in form of a bill in equity, is to recover damages for a trespass only; that the prayer was framed with the pleader’s eye on section 1257 of the Code, and that the compromise related only to the claim of damages for the trespass, and had no reference to the compensation to be made for right of way. These positions are not tenable. The petition prays both specific and general equitable relief. The plaintiff does not ask that judgment shall be entered as in an ordinary law action, but prays that the court will order, adjudge and decree that the defendant is, and has been since June 17, 1879, a trespasser upon said property, etc. The claim is not confined to the damages arising from the trespass simply, but the plaintiff prays that the court “will order, adjudge and decree, * * * that defendant shall pay your petitioner the damages sustained by him by reason of said trespass and usurpation, and for right of way over said lands the sum of $1,000.” It is very clear from the petition that the plaintiff sought some order from the court, *381which would require the defendant to pay for the trespasses committed since June 17, 1879, as well as for the right of way which had been in the possession of the defendant and its predecessors since June 11, 1870.
The cause of plaintiff embraced these two claims, and when the offer of defendant to compromise the cause by permitting judgment to go against it for $200 and costs was accepted, both claims were satisfied and adjusted. It seems to us that a proper construction of the petition can have no reasonable doubt upon this question. The claim of the plaintiff is unjust and unreasonable. It cannot be supposed that the defendant for less than a year’s occupation of a strip of land one hundred feet wide, across a quarter section of land, amounting to about six acres, agreed to pay $200, when the value of the land entire was assessed upon appeal at $220.
2.-: compromise: deed. II. It is further claimed that there is no issue in the case warranting the court to decree a deed to the defendant. It is said the defendant did not ask such relief. But the plain tin alleges m his petition that he is willing to convey to defendant right of way over said lands upon the payment of such sum as may herein be adjudged to petitioner. It was not necessary that the defendant should specifically demand what the plaintiff expressed a willingness to concede. The offer of compromise, it must be supposed, was made with direct reference to this statement in the plaintiff’s petition. When the parties, by their agreement, determined the amount which should be paid, their determination stood in place of the judgment of the court, and upon payment of the sum agreed upon, the defendant had a right to demand that the plaintiff would do that which he expressed a willingness to do.
III. It is claimed that under section 1257 of the Code, no judgment can be rendered except for costs, and that therefore the court had no jurisdiction to order a deed. Section 1257, Code, applies to the trial of an appeal from the assessment of a sheriff’s jury, which this case is not.
*3823_:prao-tice. IV. It is urged in the motion to set aside the deed, that there was no testimony to show that defendant had tendered mone.y to plaintiff, and that plaintiff had refused to execute a deed, and that if such were the facts, the court could not arbitrarily make a deed through a commissioner without giving the plaintiff a reasonable time to execute it. The decree recites that defen dant tendered $208 and costs, and requested a deed, and that plaintiff refused, on the ground that he was under no obligation to make a conveyance. There is nothing in the record to show that this recital is incorrect, and, in the absence of any showing, its correctness will be presumed. Upon payment for the right of way the defendant became entitled to it absolutely. Even if it was irregular for the court to appoint a commissioner to execute a deed without giving the plaintiff a reasonable time in which to execute it, yet as the commissioner’s deed was executed without cost to the plaintiff, the irregularity worked himno injury. We see no reason for disturbing the order of the court below.
V. The plaintiff submitted with the case a motion to strike from appellee’s amended abstract the last two lines on the first page, and the first nine lines and the first four words in the tenth line of the second page. This matter does not appear to have been embraced in the record in any proper manner, and it is altogether immaterial to a proper determination of the case. It is therefore stricken out, and no costs will be taxed therefor.
Affirmed.